Citation Nr: 9909259	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to accrued benefits for an increased 
(compensable) evaluation for service-connected pulmonary 
tuberculosis prior to death 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


REMAND

The veteran served before and during World War II.  A hearing 
on appeal will be granted if an appellant requests one.  38 
C.F.R. § 20.700 (1998).  An appellant will be granted a 
period of 90 days following the mailing of the notice that 
the appeal has been certified to the Board, but prior to the 
issuance of a decision by the Board, during which the 
appellant may submit a request for a personal hearing.  38 
C.F.R. § 20.1304(a) (1998)

The appellant's claim was certified to the Board of Veterans 
Appeals (Board) in March 1998.  In a statement received in 
May 1998, the appellant stated that she wished to have a 
videoconference hearing at the Regional Office (RO) in 
Oakland, California, as that was the nearest VA RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should arrange a videoconference 
hearing before a Member of the Board at 
the Oakland, California, RO. A copy of 
the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
